Citation Nr: 1131649	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-39 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for atopic dermatitis (eczema) on the face and scalp areas. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kara M. Koonce, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 2000 to March 2007. 

This case comes before the Board of Veterans' Appeals on appeal from an April 2007 rating decision of the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for atopic dermatitis (eczema) on the face and scalp areas, and assigned a 0 percent evaluation, effective March 2, 2007.

In April 2009, the RO increased the evaluation to 30 percent effective for the entire time on appeal.  A rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the Veteran has not withdrawn the appeal, the issue of an evaluation above the current 30 percent remains in appellate status. 


FINDINGS OF FACT

1.  A skin disability is manifested by subjective complaints of itching and a burning sensation; objective findings include redness and crusting.  

2.  The skin disability does not involve at least 40 percent of the entire body or exposed areas; treatment includes topical, but not systemic, therapy.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for atopic dermatitis (eczema) on the face and scalp areas have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.118, Diagnostic Code (DC) 7806 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010). 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's skin disability is rated as 30 percent disabling under DC 7806 for dermatitis or eczema.  Under DC 7806, a 30 percent disability rating is warranted for dermatitis where the condition affects 20 to 40 percent of the entire body or if it affects 20 to 40 percent of exposed areas.  It is also warranted where systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  

A 60 percent disability rating is warranted for dermatitis where the condition affects more than 40 percent of the entire body or affects more than 40 percent of the exposed areas.  It is also warranted where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12 month period.

The Veteran was afforded an examination in April 2007.  He reported that his atopic dermatitis included "itching, shredding, crusting, and burning like a razor burn."  He also reported that he was treating the skin disorder with topical corticosteroids constantly for the past 12 months.  The diagnosis was atopic dermatitis on the face and scalp areas, and noted that it accounted for 2 percent of the face and neck and the skin lesion coverage of the affected area was 2 percent.  

In April 2009, the Veteran was afforded a second examination.  The examiner reviewed the claims file and noted that the symptoms included dry, flaky skin on hairline, scalp, nose, chin, moustache, forehead and temples.  He reported that the Veteran's disorder was constant, and that the Veteran had been on near-constant treatment of topical corticosteroids in the past 12 month period.  

The examiner opined that the Veteran suffered from atopic dermatitis (eczema) and reported that the skin disorder affected more than 5 percent but less than 20 percent of the Veteran's entire body and affected 10 percent of the exposed areas.  There are no VA clinical or private treatment records associated with the claims file.

Based upon the evidence of record, the Board finds that an initial evaluation in excess of 30 percent is not warranted.  Specifically, the evidence shows that more than 5 percent but less than 20 percent of the Veteran's entire body is affected and 10 percent of the exposed areas are affected.  There is no evidence that the skin disorder involves at least 40 percent of the entire body or exposed areas.  

Further, while the Veteran has been under constant treatment for the disability, the treatment has been "topical," not systemic.  For these reasons, the Board finds that the criteria for an initial evaluation in excess of 30 percent have not been met.  The Board has resolved all reasonable doubt in favor of the Veteran in reaching this determination.

The Board is aware that the symptoms listed under the 60 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that a veteran need not demonstrate those exact symptoms to warrant a 60 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 60 percent evaluation. 

In this case, as noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a 60 percent rating.  His symptoms do not more nearly exhibit the symptoms required to warrant the next higher evaluation, and any worsening or increase in severity throughout the pendency of this appeal remains contemplated by the 30 percent rating now in effect.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record). 

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2010); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation is not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected skin disability.  He has not alleged any interference with his employment.  Therefore, referral for consideration of an extraschedular evaluation is not warranted. 

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for entitlement to an initial evaluation in excess of 30 percent for atopic dermatitis (eczema) on the face and the scalp areas and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was provided to the Veteran in February 2007 in conjunction with his claim, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  He was not provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal.  Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied.

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, as noted above, there are no VA records associated with the claims file and the Veteran did not indicate that he has received VA medical care.  

Next, specific medical opinions pertinent to the issue on appeal were obtained in March 2007 and April 2009.  The Board finds that these examinations were adequate for evaluation purposes.  Although the first examiner did not have the claims file for review, there is no indication that he did not accurately report the medical history and conducted a thorough examination of the Veteran.  The April 2009 examiner's review was based on a review of the claims file and an examination of the Veteran.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial evaluation in excess of 30 percent for atopic dermatitis (eczema) on the face and scalp areas is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


